—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to withdraw his guilty plea. Permission to withdraw a guilty plea is a decision that rests within the sound *1000discretion of the court (People v Frederick, 45 NY2d 520, 524-525; People v Hagzan, 155 AD2d 616, 617). Although defendant contends that he pleaded guilty because he was distraught as a result of family problems, the court’s denial of the motion to withdraw the plea was not an abuse of discretion (see, People v Thornton [appeal No. 1], 167 AD2d 935, lv denied 78 NY2d 1082). The court carefully advised defendant, who was not new to the criminal justice system and who was competently represented by counsel, of the consequences of his plea, and defendant made a voluntary, knowing and intelligent plea (see, People v Stephens, 175 AD2d 272, lv denied 79 NY2d 864; People v Thornton, supra).
Finally, the sentence is neither harsh nor excessive. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Burglary, 2nd Degree.) Present—Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.